189 U.S. 306 (1903)
ONONDAGA NATION
v.
THACHER.
No. 234.
Supreme Court of United States.
Argued April 8, 9, 1903.
Decided April 27, 1903.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
*309 As-que-sent-wah (Edward Winslow Paige) for plaintiffs in error.
Mr. John A. Delehanty for defendant in error.
MR. JUSTICE WHITE, after making the foregoing statement, delivered the opinion of the court.
The jurisdiction of this court to review the judgment complained of is controlled by section 709 of the Revised Statutes. Now, so far as we have been able to ascertain from a careful examination of the record there was not drawn in question in the courts of the State of New York in the case at bar, in any manner, the validity of a treaty or statute of, or an authority exercised under, the United States, and the courts of the State of New York rendered no decision against the validity of any such treaty, statute or authority. Nor is there anything contained in the record to indicate that there was drawn in question in the state courts the validity of any statute of, or the validity of an authority exercised under, a State, and necessarily there was no decision sustaining the validity of any state statute or authority exercised under a State, alleged to be repugnant to the Constitution, treaties or laws of the United States. Neither can we find anything in the record to warrant the contention that the plaintiffs in error ever, specially or otherwise, *310 set up or claimed in the course of the litigation in the courts of New York, which is under review, any title, right, privilege or immunity under the Constitution, or a treaty or statute of, or commission held or authority exercised under, the United States.
There are no formal assignments of error in the record or in the brief of counsel for plaintiffs in error. It is, however, asserted in such brief that a Federal question arises upon the record because of the ruling by the Court of Appeals of the State of New York, that "there was evidence supporting the finding of fact by the trial judge that the University of the State of New York never purchased any or either of the wampum belts mentioned and described in the complaint, and that said University of the State of New York never was selected or `raised up' to the position or office of `wampum keeper,' and no official proceedings were ever begun on the part of any of the tribes of Indians which formerly composed said Iroquois Confederacy for the purpose of conferring any such position or office upon said University of the State of New York, assuming that there is or was, at the time of said alleged proceedings, any such official position."
Referring to this ruling of the Court of Appeals of New York, counsel for plaintiffs in error say:
"It is plain that this is a holding that the Council of the Onondagas had no power to select a depositary for the wampums. It is not that the University could not take, could not act and could not sue, but `that it never was selected' for the position of wampum keeper. As the action of the Council selecting it, or voting its selection, is admitted on the record, this can only mean that the action of the Council of the Onondagas was void as beyond its power, and thus the Federal question is right up, because the case was decided by the Court of Appeals upon that question solely."
But, even if the quoted matter is susceptible of the construction that it adjudged that the Council of the Onondaga Nation of Indians did not possess the power which it is claimed they attempted to exercise in 1898, to select the University of the State of New York as the depositary for the wampums, it is not apparent, and no reason has been advanced which enables *311 us to discover how a Federal question can be evolved from the holding referred to which would entitle us to review the judgment below. Certainly, the Court of Appeals of New York did not suppose that a Federal question was lurking in the record presented for its consideration.
In any event, as we find that no claim of Federal right was specially set up, or called to the attention of the state court in any way, we are without jurisdiction to review the judgment of the state court. Telluride Power Transmission Co. v. Rio Grande Western Railway Co., 187 U.S. 569, 580.
Writ of error dismissed for want of jurisdiction.